



Exhibit 10.1.18




DATE:    November 19, 2018
TO:    Consolidated Edison, Inc.
ATTENTION:    Yukari Saegusa, Vice President and Treasurer
TELEPHONE:    212-460-3807
FACSIMILE:    917-534-4016
EMAIL:    saegusay@coned.com
FROM:    Citibank, N.A.
SUBJECT:    Issuer Forward Transaction


The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Citibank, N.A.
(“Dealer”) and Consolidated Edison, Inc. (“Counterparty”) on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates and supersedes all prior or contemporaneous written or oral
communications with respect thereto. This Confirmation shall supplement, form a
part of, and be subject to an agreement (the “Agreement”) in the form of the
1992 ISDA Master Agreement (Multicurrency – Cross Border) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation) on the Trade Date. The
Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.
The definitions and provisions contained in the 2006 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions”) as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”) are incorporated into this Confirmation. Any
reference to a currency shall have the meaning contained in Section 1.7 of the
2006 ISDA Definitions as published by ISDA.
THIS CONFIRMATION AND ALL MATTERS ARISING OUT OF OR RELATED HERETO WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN
CONNECTION WITH ALL MATTERS ARISING OUT OF OR RELATING HERETO AND WAIVE ANY
OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH
RESPECT TO, THESE COURTS.
 
The time of dealing for the Transaction will be confirmed by Dealer upon written
request by Counterparty.
1.In the event of any inconsistency among this Confirmation, the Swap
Definitions, the Equity Definitions or the Agreement, the following will prevail
for purposes of the Transaction in the order of precedence indicated: (i) this
Confirmation; (ii) the Equity Definitions; (iii) the Swap Definitions and (iv)
the Agreement.
2.Each party will make each payment specified in this Confirmation as being
payable by such party not later than the specified due date, for value on that
date in the place of the account specified below or otherwise specified in
writing, in freely transferable funds and in a manner customary for payments in
the required currency.






1
NYDOCS02/1166735

--------------------------------------------------------------------------------




3.    General Terms:
Buyer:
Dealer.



Seller:    Counterparty.


Trade Date:    November 19, 2018.


Effective Date:
November 21, 2018, or such later date on which the conditions set forth in
Section 4 of this Confirmation have been satisfied.



Number of Shares:
Initially, (x) if no Initial Hedging Disruption (as defined in Section 4(b))
occurs, 445,711 Shares (the “Full Number of Shares”) or (y) if an Initial
Hedging Disruption occurs, the Reduced Number of Shares (as defined in Section
4(b)).



Maturity Date:
December 27, 2019 (or, if such date is not a Clearance System Business Day, the
next following Clearance System Business Day).



Daily Forward Price:
On the Effective Date, the Initial Forward Price, and on any other day, the
Daily Forward Price as of the immediately preceding calendar day multiplied by
the sum of (i) 1 and (ii) the Daily Rate for such day; provided that on each
Forward Price Reduction Date, the Daily Forward Price in effect on such date
shall be the Daily Forward Price otherwise in effect on such date, minus the
Forward Price Reduction Amount for such Forward Price Reduction Date.

    
Initial Forward Price:    USD $75.537 per Share.


Daily Rate:
For any day, (i)(A) Overnight Bank Rate for such day, minus (B) the Spread,
divided by (ii) 365. For the avoidance of doubt, the Daily Rate may be negative.



Overnight Bank Rate
For any day, the rate set forth for such day opposite the caption “Overnight
bank funding rate”, as such rate is displayed on the page “OBFR01 <Index> <GO>”
on the BLOOMBERG Professional Service, or any successor page; provided that if
no rate appears for any day on such page, the rate for the immediately preceding
day for which a rate appears shall be used for such day.



Spread:    65 basis points.


Forward Price Reduction Date:
Each date as separately agreed in writing between Dealer and Counterparty.

Forward Price Reduction
Amount:
For each Forward Price Reduction Date, an amount as separately agreed in writing
between Dealer and Counterparty.



Shares:
Common Shares, $0.10 par value per share, of Counterparty (Exchange identifier:
“ED”).



Exchange:    New York Stock Exchange.


NYDOCS02/1166735    2

--------------------------------------------------------------------------------






Related Exchange(s):
All Exchanges.



Clearance System:
The Depository Trust Company.



Valuation:


Designated Valuation:
Subject to Section 9 of this Confirmation, Counterparty shall have the right to
designate from time to time one or more Scheduled Trading Days (each, a
“Designated Date”) occurring on or prior to the Maturity Date for a valuation
and settlement of the Transaction with respect to all or a portion of the
Undesignated Shares as of the Designated Date by written notice to Dealer
delivered no later than 11:30 a.m., New York time, on the applicable Settlement
Method Election Date; provided that, except with respect to the Maturity Date,
Counterparty may not designate a Designated Date occurring during an Unwind
Period related to a different Designated Date unless Physical Settlement is
applicable in respect of such Designated Date. The portion of the Undesignated
Shares designated for valuation and settlement in respect of a Designated Date
shall be the “Designated Shares” for such Designated Date. If the number of
Undesignated Shares on the Maturity Date is greater than zero (meaning, for the
avoidance of doubt, that Counterparty did not deliver written notice to Dealer
designating the Maturity Date as the Designated Date with respect to such
Undesignated Shares on or prior to the related Settlement Method Election Date),
then the Maturity Date will be a Designated Date with a number of Designated
Shares equal to such remaining number of Undesignated Shares.



Valuation Date:
With respect to any Physical Settlement, the relevant Designated Date. With
respect to any Cash Settlement or Net Share Settlement, the last day of the
related Unwind Period.



Undesignated Shares:
At any time, the Number of Shares minus the aggregate number of Designated
Shares for all Designated Dates occurring prior to such time.



Unwind Period:
For any Cash Settlement or Net Share Settlement, a period of consecutive
Scheduled Trading Days (not to exceed ninety (90) Scheduled Trading Days),
determined in a good faith and commercially reasonable manner by Dealer
beginning on, and including, the Designated Date and ending on the date on which
Dealer or its affiliates finishes unwinding Dealer’s Hedge Positions in respect
of the Designated Shares for such Designated Date.



Market Disruption Event:
Section 6.3(a) of the Equity Definitions shall be amended by deleting the words
“at any time during the one hour period that ends at the relevant Valuation
Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time,
as the case may be” and replacing them with the words “at any time during the
regular trading session on the Exchange, without regard to after hours or any
other trading outside of the regular trading session hours”, and by replacing
“or (iii) an Early



NYDOCS02/1166735    3

--------------------------------------------------------------------------------




Closure” with; “(iii) an Early Closure or (iv) a Regulatory Disruption”.


Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.


Any Exchange Business Day on which, as of the date hereof, the Exchange is
scheduled to close prior to its normal close of trading shall be deemed not to
be an Exchange Business Day; if a closure of the Exchange prior to its normal
close of trading on any Exchange Business Day is scheduled following the date
hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in
full.


A “Regulatory Disruption” shall occur if the Dealer concludes, in good faith and
in its commercially reasonable judgment, based on the advice of counsel, that it
is advisable with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer) that are generally applicable to transactions of this nature
and related to compliance with applicable laws for Dealer and applied hereto in
a non-discriminatory and consistent manner to similarly affected transactions,
for Dealer to refrain from or decrease any market activity on any Scheduled
Trading Day(s) in which it would otherwise engage in connection with the
Transaction. Upon the occurrence of a Regulatory Disruption, Dealer may by
written notice to Counterparty elect to deem that a Market Disruption Event has
occurred and will be continuing on such Scheduled Trading Day(s). For the
avoidance of doubt, if a Market Disruption Event is deemed to have occurred
solely in response to the policies and procedures referenced in the first
sentence of this paragraph, each affected Scheduled Trading Day will be a
Disrupted Day in full. Dealer shall promptly notify Counterparty upon exercising
its rights pursuant to this provision and shall subsequently notify Counterparty
in writing on the Scheduled Trading Day that Dealer reasonably believes in good
faith and upon the advice of counsel that it may resume its market activity.


Consequences of Disrupted Days:
Solely as set forth in Section 9 of this Confirmation. The occurrence of a
Disrupted Day shall not otherwise affect an Unwind Period.



Settlement:


Settlement Date:
Each Valuation Date.



Settlement Method Election:
Applicable; provided that:



(i)
Net Share Settlement shall be deemed to be included as an additional potential
settlement method under Section 7.1 of the Equity Definitions;

 


NYDOCS02/1166735    4

--------------------------------------------------------------------------------




(ai)
If Counterparty elects Cash Settlement or Net Share Settlement in the Settlement
Notice (as defined below) to Dealer, Counterparty represents and warrants to the
Dealer that, as of the date of such election,



(A)
Counterparty is not aware of any material non-public information concerning
itself or the Shares;



(B)
Counterparty is electing the settlement method and designating the related
Designated Date in good faith and not as part of a plan or scheme to evade
compliance with Rule 10b-5 (“Rule 10b-5”) under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any other provision of the federal
securities laws;



(C)
Counterparty is not “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”));



(D)
Counterparty would be able to purchase a number of Shares equal to the number of
related Designated Shares (or, if greater in the case of a Net Share Settlement,
a number of Shares with a value as of the date of such election equal to the
product of (I) such number of Designated Shares and (II) the expected Daily
Forward Price as of the relevant Designated Date) in compliance with the laws of
Counterparty’s jurisdiction of organization;



(E)
Counterparty is not electing Cash Settlement or Net Share Settlement to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) in violation of the Exchange Act; and



(F)
such election, and settlement in accordance therewith, does not and will not
violate or conflict with, in any material respect, any law or regulation
applicable to Counterparty, or any order or judgment of any court or other
agency of government applicable to it or any of its assets, and any governmental
consents that are required to have been obtained by Counterparty with respect to
such election or settlement have been obtained and are in full force and effect
and all conditions of any such consents have been complied with in all material
respects; and



(bi)
Notwithstanding any election to the contrary as of any Settlement Method
Election Date, Physical Settlement shall be applicable:



NYDOCS02/1166735    5

--------------------------------------------------------------------------------




(A) to all of the Designated Shares for the relevant Designated Date if, on the
relevant Settlement Method Election Date, (I) the closing price per Share on the
Exchange is below USD $37.77 (the “Threshold Price”) or (II)  the Dealer
determines, in good faith and the exercise of its commercially reasonable
judgment based (in the case of clause (x) below) on the advice of counsel, that
Dealer would be unable to purchase a sufficient number of Shares in the market
to unwind its hedge position in respect of the Transaction with respect to the
Designated Shares and satisfy its delivery obligation hereunder (if any) either
(x) in a manner that (1) would, if Dealer were Counterparty or an affiliated
purchaser of Counterparty, satisfy the safe harbor provided by Rule 10b-18(b)
under the Exchange Act and (2) would not raise material risks under applicable
securities laws or (y) due to the lack of sufficient liquidity in the Shares
(each event in clause (I) and (II) above, a “Trading Condition”); or
(B) to all or a portion of the Designated Shares for the relevant Designated
Date if, on any day during the relevant Unwind Period, (1) either (I) the
trading price per Share on the Exchange is below the Threshold Price or (II)
Dealer determines, in good faith and the exercise of its commercially reasonable
judgment based (in the case of clause (x) of subparagraph (iii)(A)(II) above) on
the advice of counsel that a Trading Condition has occurred; or (2) the 90th
consecutive Scheduled Trading Day of such Unwind Period occurs;
in which case the provisions set forth below in Section 9(c) shall apply as if
such day were the “Early Valuation Date” and (x) for purposes of clause (i) of
Section 9(c), such day shall be the last Unwind Date of such Unwind Period and
the “Unwound Shares” shall be calculated to, and including, such day and (y) for
purposes of clause (ii) of Section 9(c), the “Remaining Amount” shall be equal
to the number of Designated Shares for the relevant Designated Date minus the
Unwound Shares determined in accordance with clause (x) of this sentence.
Electing Party:
Counterparty.

Settlement Method Election Date:
The second Scheduled Trading Day immediately preceding the relevant Designated
Date; provided, that Counterparty may only elect Cash Settlement or Net Share
Settlement if Counterparty (i) selects a Designated Date at least ninety (90)
Scheduled Trading Days prior to the Maturity Date and (ii) delivers written
notice of Settlement Method Election (the “Settlement Notice”) to Dealer and
such notice contains the Designated Date and the



NYDOCS02/1166735    6

--------------------------------------------------------------------------------




representations and warranties required for the Settlement Method Election.
Default Settlement Method:
Physical Settlement.

Physical Settlement:
If Physical Settlement is applicable, then on the relevant Settlement Date,
Dealer will pay to Counterparty an amount equal to the product of (x) the number
of Designated Shares for the related Designated Date and (y) the Daily Forward
Price on such Settlement Date and Counterparty will deliver to Dealer a number
of Shares equal to such number of Designated Shares. Section 9.2 of the Equity
Definitions (other than the last sentence thereof) will not apply to any
Physical Settlement.

Prepayment:
Not Applicable.

Variable Obligation:
Not Applicable.

Cash Settlement Payment Date:
If Cash Settlement is applicable, the second Currency Business Day following the
applicable Valuation Date.

Forward Cash Settlement Amount:
The aggregate sum, for all Unwind Dates in the relevant Unwind Period, of the
Daily Cash Settlement Amounts.

Daily Cash Settlement Amount:
For any Unwind Date, the product (which may be negative) of (i) the Daily Share
Number of such Unwind Date, and (ii)(A) the Settlement Price for such Unwind
Date minus (B) the Daily Forward Price on the day that is the second Exchange
Business Day immediately following such Unwind Date.

Unwind Date:
Each Exchange Business Day during the Unwind Period on which Dealer or its
affiliates unwind any portion of Dealer’s Hedge Positions in respect of the
relevant Designated Date.

Daily Share Number:
For any Unwind Date, the number of Designated Shares with respect to which
Dealer or its affiliates unwind any portion of Dealer’s Hedge Positions in
respect of the relevant Designated Date.

Settlement Price:
For any Unwind Date, the Rule 10b-18 volume-weighted average price per Share for
the regular trading session of the Exchange on such date (without considering
trading before the open or after hours trading outside of the regular trading
session), as reported by Bloomberg on page “ED <Equity> AQR SEC” or any
successor page thereto at 4:15 p.m., New York time (or 15 minutes following the
end of any extension of the regular trading session), on such date or, if such
price is not so reported on such date or is in the Calculation Agent’s
reasonable determination erroneous, as reasonably determined by the Calculation
Agent (provided that such price determined by the Calculation Agent is
consistent with the price used by the Calculation Agent with respect to other
similar equity derivative transactions outstanding, if any, involving the
Shares), plus $0.02.



NYDOCS02/1166735    7

--------------------------------------------------------------------------------




Net Share Settlement:
If Net Share Settlement is applicable, then on the relevant Net Share Settlement
Date:

(i)
if the Net Share Settlement Number is positive, then Counterparty will deliver
to Dealer a number of Shares equal to the Net Share Settlement Number; and

(ii)
if the Net Share Settlement Number is negative, then Dealer will deliver to
Counterparty a number of Shares equal to the absolute value of the Net Share
Settlement Number;

in either case in accordance with Section 9.2 (last sentence only), 9.4 (with
the Net Share Settlement Date deemed to be a “Settlement Date” for purposes of
such Section 9.4), 9.8, 9.9, 9.11 (as modified herein) and 9.12 of the Equity
Definitions as if Physical Settlement were applicable.
Net Share Settlement Number:
A number of Shares equal to the sum of (i) the Aggregate Net Share Number as of
the last Unwind Date in the Unwind Period and (ii) the sum of the quotients
(rounded to the nearest whole number), for each Unwind Adjustment Amount for
such Unwind Period, obtained by dividing (x) such Unwind Adjustment Amount by
(y) the Settlement Price on the Forward Price Reduction Date relating to such
Unwind Adjustment Amount.

Aggregate Net Share Number:
As of any date, the aggregate sum, for all Unwind Dates in the relevant Unwind
Period occurring on or prior to such date, of the quotient (rounded to the
nearest whole number) obtained by dividing (x) the Daily Cash Settlement Amount
for such Unwind Date by (y) the Settlement Price for such Unwind Date.



Net Share Settlement Date:
Two (2) Clearance System Business Days following the applicable Valuation Date.



Unwind Adjustment Amount:
For any Unwind Period, for any Forward Price Reduction Date that occurs during
the period from, and including, the date that is one (1) Settlement Cycle
immediately following the relevant Designated Date to, and including, the date
that is one (1) Settlement Cycle immediately following the relevant Valuation
Date, an amount equal to the product of (i) the relevant Forward Price Reduction
Amount multiplied by (ii)(A) if the Aggregate Net Share Number as of the date
immediately prior to the date that is one (1) Settlement Cycle immediately
preceding the relevant Forward Price Reduction Date is a positive number, such
Aggregate Net Share Number or (B) otherwise, zero.

Unwound Shares:
For any Unwind Period at any time, the aggregate sum of the Daily Share Numbers
for all Unwind Dates in such Unwind Period that have occurred prior to such
time.

Delivery of Shares:
Notwithstanding anything to the contrary herein, either party may, by prior
notice to the other party, satisfy its obligation to deliver any Shares on any
date due (an “Original Delivery



NYDOCS02/1166735    8

--------------------------------------------------------------------------------




Date”) by making separate deliveries of Shares, as the case may be, at more than
one time on or prior to such Original Delivery Date, so long as the aggregate
number of Shares so delivered on or prior to such Original Delivery Date is
equal to the number required to be delivered on such Original Delivery Date.
Consequences of Late Delivery:
Without limiting the generality of this Confirmation, the Agreement and the
Equity Definitions, if for any reason Counterparty fails to deliver when due any
Shares required to be delivered hereunder and a Forward Price Reduction Date
occurs on or after the date such Shares are due and on or before the date such
Shares are delivered, Counterparty acknowledges and agrees that, in addition to
any other amounts for which Counterparty may be liable hereunder or under law
(but without duplication), Counterparty shall be liable to Dealer for an amount
equal to the product of the number of Shares so due but not yet delivered on or
prior to such Forward Price Reduction Date and the Forward Price Reduction
Amount for such Forward Price Reduction Date.

Representation and Agreement:
Section 9.11 of the Equity Definitions is hereby modified to exclude any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist or arise as a result of
the fact that Counterparty is the Issuer of the Shares.



Share Adjustments:


Method of Adjustment:
Calculation Agent Adjustment; provided that, Section 11.2(e)(iii) of the Equity
Definitions shall be deleted.



Extraordinary Dividend:
Any dividend or distribution on the Shares which has an ex-dividend date
occurring on any day following the Trade Date (other than (i) any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or (ii) a regular, quarterly cash
dividend in an amount per Share equal to or less than the Forward Price
Reduction Amount corresponding to the relevant quarter that has an ex-dividend
date no earlier than the Forward Price Reduction Date corresponding to the
relevant quarter).



Extraordinary Events:    


Merger Event:
Section 12.1(b) of the Equity Definitions shall be amended by deleting the
remainder of such Section following the definition of “Reverse Merger” therein.



Tender Offer:
Applicable.



Delisting:
In addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the



NYDOCS02/1166735    9

--------------------------------------------------------------------------------




Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall be deemed to be the
Exchange.


Additional Disruption Events:


Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or public announcement of the formal
interpretation”; (ii) replacing the word “Shares” where it appears in clause (X)
with the words “Hedge Position”; and (iii) immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by it on the Trade Date”.



Failure to Deliver:
Not Applicable.



Hedging Disruption:
Not Applicable.



Increased Cost of Hedging:
Not Applicable.



Increased Cost of Stock Borrow:
Applicable; provided that clause (C) of Section 12.9(b)(v) of the Equity
Definitions and the third, fourth and fifth sentences of Section 12.9(b)(v) of
the Equity Definitions shall be deleted.



Initial Stock Loan Rate:    25 basis points per annum.


Loss of Stock Borrow:
Applicable.



Maximum Stock Loan Rate:    200 basis points per annum.


Hedging Party:
For all applicable Additional Disruption Events, Dealer.



Determining Party:
For all applicable Extraordinary Events, Dealer.



Consequences of
Extraordinary Events:
The consequences that would otherwise apply under Article 12 of the Equity
Definitions to any applicable Extraordinary Event (other than an Increased Cost
of Stock Borrow and any event that also constitutes a Bankruptcy Termination
Event) shall not apply, and instead, the consequences specified in Section 9
(or, in the case of a Bankruptcy Termination Event, Section 7) of this
Confirmation shall apply.



Acknowledgements:


Non-Reliance:
Applicable.



Agreements and Acknowledgements
Regarding Hedging Activities:
Applicable.



Additional Acknowledgements:
Applicable.



Calculation Agent:
Dealer; provided that if an Event of Default under Section 5(a)(i) or 5(a)(vii)
of the Agreement has occurred and is continuing



NYDOCS02/1166735    10

--------------------------------------------------------------------------------




with respect to Dealer, Counterparty shall have the right to designate in good
faith and in its commercially reasonable discretion a leading over‑the‑counter
corporate equity derivatives dealer until such time as such Event of Default is
no longer continuing.


Following any determination or calculation by the Calculation Agent hereunder,
upon a request by Counterparty, the Calculation Agent shall within one Exchange
Business Day provide to Counterparty a report displaying in reasonable detail
the basis for such determination or calculation, it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary or
confidential models or other proprietary or confidential information used by it
for such determination or calculation.


Account Details:


Payments to Dealer:
As set forth in Section 4 (Account Details) of Annex C hereto.



Payments to Counterparty:
As instructed by Counterparty prior to settlement.

Delivery of Shares to Dealer:
As set forth in Section 4 (Account Details) of Annex C hereto.

Delivery of Shares to Counterparty:    As instructed by Counterparty prior to
settlement.


4.
Conditions to Effectiveness:



(a)
The effectiveness of this Confirmation on the Effective Date shall be subject to
the following conditions:



(i)
The representations and warranties of Counterparty contained in the Underwriting
Agreement dated November 14, 2018, between Counterparty and Citigroup Global
Markets Inc., Barclays Capital Inc. and J.P. Morgan Securities LLC, acting in
their capacity as Forward Sellers (as defined therein), and Citibank, N.A.,
Barclays Bank PLC and JPMorgan Chase Bank, London Branch, acting in their
capacity as Forward Purchasers (as defined therein) and Citigroup Global Markets
Inc., Barclays Capital Inc. and J.P. Morgan Securities LLC, as representative of
the several Underwriters named therein (the “Underwriting Agreement”), and any
certificate delivered pursuant thereto by Counterparty shall be true and correct
on the Effective Date as if made as of the Effective Date;



(ii)
Counterparty shall have performed all of the obligations required to be
performed by it under the Underwriting Agreement on or prior to the Effective
Date;



(iii)
All of the conditions set forth in Section 9 (Conditions of the Obligations of
the Underwriters) of the Underwriting Agreement shall have been satisfied;



(iv)
The delivery of Option Shares (as defined in the Underwriting Agreement) and
payment of the Option Purchase Price (as defined in the



NYDOCS02/1166735    11

--------------------------------------------------------------------------------




Underwriting Agreement) therefor shall have occurred pursuant to Section 6
(Payment and Delivery) of the Underwriting Agreement (the “Additional Time of
Delivery”);


(v)
All of the representations and warranties of Counterparty hereunder and under
the Agreement shall be true and correct on the Effective Date as if made as of
the Effective Date;



(vi)
Counterparty shall have performed all of the obligations required to be
performed by it hereunder and under the Agreement on or prior to the Effective
Date, including without limitation its obligations under Section 5 hereof; and



(vii)
Counterparty shall have delivered to Dealer an opinion of counsel substantially
in the form of Annex B hereto.



(b)
Notwithstanding the foregoing or any other provision of this Confirmation, if
(x) on or prior to 9:00 a.m., New York City time, on the date the Additional
Time of Delivery is scheduled to occur, Dealer, in its commercially reasonable
judgment, is unable to borrow and deliver for sale the Full Number of Shares or
(y) in Dealer’s commercially reasonable judgment, it would incur a stock loan
cost of more than 200 basis points per annum with respect to all or any portion
of the Full Number of Shares (in each case, an “Initial Hedging Disruption”),
the effectiveness of this Confirmation and the Transaction shall be limited to
the number of Shares Dealer may borrow at a cost of not more than 200 basis
points per annum (such number of Shares, the “Reduced Number of Shares”), which,
for the avoidance of doubt, may be zero; provided, however, that if the
Counterparty terminates the Transaction under the Base Confirmation (as defined
herein) pursuant to Section 4(b) thereto, then Counterparty shall have the
option to terminate the Transaction. Counterparty shall have no liability to
Dealer hereunder (including for any costs or expenses incurred by Dealer) as a
result of any reduction in the Number of Shares or as a result of or following
any termination of the Transaction pursuant to this Section 4(b).



5.
Representations and Agreements of Counterparty: Counterparty represents and
warrants to, and agrees with, Dealer as of the date hereof that:



(a)
Counterparty shall promptly provide written notice, to the extent such notice
does not constitute material non-public information, to Dealer upon obtaining
knowledge of (i) the occurrence or announcement of any event that would
constitute an Event of Default, Potential Event of Default or a Potential
Adjustment Event or (ii) any Announcement Date in respect of an Extraordinary
Event;



(b)
Counterparty shall maintain, by all required corporate action of Counterparty, a
number of authorized but unissued Shares not reserved for other purposes at
least equal to two times the sum of (i) the number of Undesignated Shares as of
the time of determination, (ii)(A) if any, the number of Designated Shares for
any Designated Date occurring prior to such time for which the related Unwind
Period has not been completed at such time minus (B) the number of Unwound
Shares for such Unwind Period at such time and (iii) if any Net Share Settlement
Number as of such time is (A) a positive number and (B) has not been delivered
by Counterparty to Dealer pursuant to “Net Share Settlement” above, such Net
Share Settlement Number (the sum of the Shares in clauses (i)–(iii), the
“Remaining Amount” and the product of two times the Remaining Amount, the
“Capped Number”) in reserve for



NYDOCS02/1166735    12

--------------------------------------------------------------------------------




issuance upon settlement of the Transaction. The Shares of Counterparty, when
issued and delivered, from time to time, upon settlement of the Transaction,
will have been duly authorized and validly issued, fully-paid and
non-assessable, and the issuance of such Shares will not be subject to any
pre-emptive or similar rights;


(c)
Counterparty shall not take any action to reduce or decrease the number of
authorized and unissued Shares below the sum of (i) the Capped Number plus
(ii) the total number of Shares issuable upon settlement (whether by net share
settlement or otherwise) of any other transaction or agreement relating to the
Shares to which it is a party (or, if greater, the number of Shares reserved by
Counterparty for settlement of or delivery under such transaction or agreement);



(d)
Counterparty will not repurchase any Shares during the term of this Transaction
if, immediately following such repurchase, the Number of Shares plus the “Number
of Shares” under the letter agreement (the ‘Base Confirmation”) , dated November
14, 2018, between Dealer and Counterparty, relating to the forward sale of
Shares, results in a Share Percentage (as defined below) equal to or greater
than 8.0%. Counterparty shall notify Dealer promptly upon the announcement or
consummation of any repurchase of Shares that, taken together with the amount of
all repurchases since the date of the last such notice (or, if no such notice
has been given, the Trade Date for the Base Confirmation) exceeds 3.1 million
Shares. The “Share Percentage” as of any day is the fraction (1) the numerator
of which is the Number of Shares and (2) the denominator of which is the number
of Shares outstanding on such day;



(e)
As of the Trade Date, it is not and it agrees that, as of the Effective Date and
the date of any payment or delivery by Counterparty or Dealer hereunder, it will
not be, “insolvent” (as such term is defined under Section 101(32) of the
Bankruptcy Code);



(f)
Neither Counterparty nor any of its “affiliated purchasers” (as defined by Rule
10b-18 under the Exchange Act (“Rule 10b-18”) shall take any action during any
Unwind Period that would cause any purchases of Shares by Dealer or any of its
affiliates in connection with any Cash Settlement or Net Share Settlement not to
meet the requirements of the safe harbor provided by Rule 10b-18 if such
purchases were made by Counterparty. Without limiting the foregoing, during any
Unwind Period, except with the prior written consent of Dealer, Counterparty
will not, and will cause its affiliated purchasers (as defined in Rule 10b-18)
not to, directly or indirectly (including, without limitation, by means of a
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or announce or commence any tender offer
relating to, any Shares (or equivalent interest, including a unit of beneficial
interest in a trust or limited partnership or a depository share) or any
security convertible into or exchangeable for the Shares. For the avoidance of
doubt the immediately preceding sentence shall not apply to any purchase, offer
to purchase, bid or limit orders effected by or for an issuer plan by an agent
independent of the issuer (each as defined in Regulation M (“Regulation M”)
promulgated under the Exchange Act);



(g)
Counterparty will not be subject to any “restricted period” (as such term is
defined in Regulation M) in respect of Shares or any security with respect to
which the Shares are a “reference security” (as such term is defined in
Regulation M) during any Unwind Period;





NYDOCS02/1166735    13

--------------------------------------------------------------------------------




(h)
During any Unwind Period, Counterparty shall: (i) prior to the opening of
trading in the Shares on any day on which Counterparty makes, or expects to be
made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction, notify Dealer of such public announcement; (ii)
promptly notify Dealer following any such announcement that such announcement
has been made; (iii) promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (A) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
Announcement Date that were not effected through Dealer or its affiliates and
(B) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
Announcement Date. Such written notice shall be deemed to be a certification by
Counterparty to Dealer that such information is true and correct. In addition,
Counterparty shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such notice may result in a
Regulatory Disruption or may affect the length of any ongoing Unwind Period;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 11(c) of this Confirmation.
“Securities Act” means the Securities Act of 1933, as amended. “Merger
Transaction” means any merger, acquisition or similar transaction involving a
recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the Exchange
Act;



(i)
Counterparty is an “eligible contract participant” (as such term is defined in
the Commodity Exchange Act, as amended);



(j)
Counterparty is not entering into the Transaction, and will not elect Cash
Settlement or Net Share Settlement, to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for Shares) in violation of
the Exchange Act or any other applicable securities laws;



(k)
Counterparty (i) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (ii) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (iii) has
total assets of at least $50 million as of the date hereof;



(l)
Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction, including without
limitation ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, FASB Statements 128, 133, as amended, 149 or 150, EITF 00-19, 01-6,
03-6 or 07-5, ASC Topic 480, Distinguishing Liabilities from Equity, ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity (or any successor
issue statements) or under the Financial Accounting Standards Board’s
Liabilities & Equity Project;



(m)
Counterparty is in compliance with its reporting obligations under the Exchange
Act and its most recent Annual Report on Form 10-K, together with all reports
subsequently filed by it pursuant to the Exchange Act, taken together and as



NYDOCS02/1166735    14

--------------------------------------------------------------------------------




amended and supplemented to the date of this representation, do not, as of their
respective filing dates, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;


(n)
Counterparty is not aware of any material non-public information regarding
itself or the Shares. Counterparty is entering into this Confirmation and will
provide any Settlement Notice in good faith and not as part of a plan or scheme
to evade compliance with Rule 10b-5 or any other provision of the federal
securities laws; and Counterparty has consulted with its own advisors as to the
legal aspects of its adoption and implementation of this Confirmation under Rule
10b5-1 under the Exchange Act (“Rule 10b5-1”);



(o)
Counterparty is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended;



(p)
Counterparty: (i) is an “institutional account” as defined in FINRA Rule
4512(c); and (ii) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities, and will exercise independent judgment in
evaluating any recommendations of Dealer or its associated persons; and



(q)
COUNTERPARTY UNDERSTANDS THAT THE TRANSACTION IS SUBJECT TO COMPLEX RISKS WHICH
MAY ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME SUCH RISKS.

 
6.
Covenant Regarding Settlement: Counterparty acknowledges and agrees that any
Shares delivered by Counterparty to Dealer on any Settlement Date or Net Share
Settlement Date will be (i) newly issued, (ii) approved for listing or quotation
on the Exchange, subject to official notice of issuance, and (iii) registered
under the Exchange Act. Subject to Section 10 of this Confirmation, on the basis
of the Forward Letter (as defined below), such Shares, when delivered by Dealer
(or an affiliate of Dealer) to securities lenders from whom Dealer (or an
affiliate of Dealer) borrowed Shares in connection with hedging its exposure to
the Transaction, will be freely saleable without further registration or other
restrictions under the Securities Act in the hands of those securities lenders
(other than any restriction arising from the status or actions of Dealer or its
affiliates). Dealer agrees, subject to Section 10 of this Confirmation, that it
will use such Shares, directly or indirectly, and irrespective of whether any
such stock loan is effected by Dealer or an affiliate thereof, solely for the
purposes of delivery to such securities lenders as contemplated in the Forward
Letter. Accordingly, Counterparty agrees that any Shares so delivered by
Counterparty will not bear a restrictive legend and will be deposited in, and
the delivery thereof shall be effected through the facilities of, the Clearance
System.



7.
Termination on Bankruptcy: The parties hereto agree that, notwithstanding
anything to the contrary in the Agreement or the Equity Definitions, the
Transaction constitutes a contract to issue a security of Counterparty as
contemplated by Section 365(c)(2) of the Bankruptcy Code and that the
Transaction and the obligations and rights of Counterparty and Dealer (except
for any liability as a result of breach of any of the representations or
warranties provided by Counterparty in Section 5 above) shall immediately
terminate, without the necessity of any notice, payment (whether directly, by
netting or otherwise) or other action



NYDOCS02/1166735    15

--------------------------------------------------------------------------------




by Counterparty or Dealer, if, on or prior to the final Settlement Date, Cash
Settlement Payment Date or Net Share Settlement Date, an Insolvency Filing
occurs or any other proceeding commences with respect to Counterparty under the
Bankruptcy Code (a “Bankruptcy Termination Event”).


8.
[Reserved]



9.
Acceleration Events:

(a)
Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, at any time following the occurrence and during the
continuation of an Acceleration Event, Dealer (or, in the case of an
Acceleration Event that is an Event of Default or a Termination Event, the party
that would be entitled to designate an Early Termination Date in respect of such
event pursuant to Section 6 of the Agreement) (the “Accelerating Party”) shall,
by not more than 20 days’ notice to the other party, have the right to designate
any Scheduled Trading Day on or following the date that notice of such
designation is effective to be the “Early Valuation Date,” in which case the
provisions set forth in this Section 9 shall apply in lieu of Section 6 of the
Agreement or Article 12 of the Equity Definitions; provided that Section 6 of
the Agreement shall apply in the case of (1) an Event of Default pursuant to
Section 5(a)(i) of the Agreement in connection with an Early Valuation Date, and
(2) an Event of Default pursuant to Section 5(a)(vii) of the Agreement with
respect to Dealer.

(b)
If the Early Valuation Date occurs on a date that is not during an Unwind
Period, then the Early Valuation Date shall be deemed to be a Designated Date
for a Physical Settlement, and the number of Designated Shares for such
Designated Date shall be the number of Undesignated Shares on the Early
Valuation Date; provided that in the case of an Acceleration Event of the type
described in paragraph (e)(iii) or (vi) below, the number of Designated Shares
for such Designated Date shall be only such number of Designated Shares
necessary so that such Acceleration Event shall no longer exist after such
Physical Settlement, as determined by the Calculation Agent.

(c)
If the Early Valuation Date occurs during an Unwind Period, then (i) (A) the
last Unwind Date of such Unwind Period shall occur on the Early Valuation Date,
(B) a settlement shall occur in respect of such Unwind Period and, except as
otherwise provided herein, the settlement method elected by Counterparty in
respect of such settlement shall apply, and (C) the number of Designated Shares
for such settlement shall be deemed to be the number of Unwound Shares for such
Unwind Period on the Early Valuation Date, and (ii) (A) the Early Valuation Date
shall be deemed to be an additional Designated Date for a Physical Settlement
and (B) the number of Designated Shares for such additional Designated Date
shall be the Remaining Amount on the Early Valuation Date; provided that in the
case of an Acceleration Event of the type described in paragraph (e)(iii) or
(vi) below, the number of Designated Shares for such additional Designated Date
shall be only such number of Designated Shares necessary so that such
Acceleration Event shall no longer exist after such Physical Settlement, as
determined by the Calculation Agent.

(d)
Notwithstanding the foregoing, in the case of an Early Valuation Date that
occurs due to the announcement of a Nationalization or a Merger Event, if at the
time of the related Settlement Date or Net Share Settlement Date, as applicable,
the Shares have changed into cash or any other property or the right to receive
cash or any



NYDOCS02/1166735    16

--------------------------------------------------------------------------------




other property, such cash, other property or right shall be deliverable instead
of such Shares.
(e)
“Acceleration Event” means:

(i)
any Event of Default or Termination Event (other than an Event of Default or
Termination Event that also constitutes a Bankruptcy Termination Event) that
would give rise to the right of either party to designate an Early Termination
Date pursuant to Section 6 of the Agreement;

(ii)
the announcement of any event or transaction relating to the Shares that, if
consummated, would result in (x) the occurrence of a Merger Event or Tender
Offer, or (y) the occurrence of a Nationalization, Delisting or Change in Law,
in each case as determined by the Calculation Agent in good faith and a
commercially reasonable manner;

(iii)
A Loss of Stock Borrow;

(iv)
the declaration or payment by Counterparty of any Extraordinary Dividend;

(v)
the occurrence of a Market Disruption Event during an Unwind Period and the
continuance of such Market Disruption Event for at least eight consecutive
Scheduled Trading Days;

(vi)
the occurrence of an Excess Section 13 Ownership Position or Excess Regulatory
Ownership Position; or

(vii)
the occurrence of the Maturity Date during an Unwind Period.



10.
Private Placement Procedures: If either Dealer or Counterparty reasonably
determines, based on the advice of counsel, that Counterparty will be unable to
comply with the covenant set forth in the second sentence of Section 6 of this
Confirmation because of a change in law or a change in the policy of the
Securities and Exchange Commission or its staff, or Dealer otherwise reasonably
determines, based on the advice of counsel, that in its reasonable opinion any
Shares to be delivered to Dealer by Counterparty hereunder may not be freely
returned by Dealer or its affiliates to securities lenders as contemplated by
Section 6 of this Confirmation, then delivery of any such Shares (the
“Restricted Shares”) shall be effected pursuant to Annex A hereto, unless waived
by Dealer.



11.
Rule 10b5-1:



(a)
The parties acknowledge that following any election of Cash Settlement or Net
Share Settlement by Counterparty, this Confirmation is intended to constitute a
binding contract satisfying the requirements of Rule 10b5-1(c) of the Exchange
Act and agree that this Confirmation shall be interpreted to comply with such
requirements.



(b)
The times and prices at which Dealer (or its agent or affiliate) purchases any
Shares during any Unwind Period shall be at Dealer’s sole discretion.
Counterparty acknowledges that during any Unwind Period Counterparty does not
have, and shall not attempt to exercise, any influence over how, when or whether
to effect



NYDOCS02/1166735    17

--------------------------------------------------------------------------------




purchases of Shares or any other transactions by Dealer (or its agent or
affiliate) in connection with this Confirmation. Counterparty represents,
warrants and agrees that, during an Unwind Period, it will not enter into or
alter any corresponding or hedging transaction or position with respect to the
Shares.


(c)
Counterparty hereby agrees with Dealer that during any Unwind Period
Counterparty shall not communicate, directly or indirectly, any material
non-public information (within the meaning of such term under Rule 10b5-1) to
any employee of Dealer (or its agents or affiliates) who is directly involved
with the hedging of, and trading with respect to, the Transaction. Counterparty
acknowledges and agrees that any amendment, modification, waiver or termination
of the Transaction must be effected in accordance with the requirements for the
amendment or termination of a contract, instruction or plan under Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5 under the Exchange
Act, and no such amendment, modification or waiver shall be made at any time at
which Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.



12.
Capped Number of Shares: Notwithstanding any other provision of the Agreement or
this Confirmation, in no event will Counterparty be required to deliver in the
aggregate in respect of all Settlement Dates, Net Share Settlement Dates or
other dates on which Shares are delivered in respect of any amount owed under
this Confirmation a number of Shares greater than the Capped Number. If the
number of Shares to be issued at settlement by the Counterparty exceeds the
authorized and unissued shares that are not reserved for any other purposes
(such excess, the “Deficit Shares”), Counterparty shall be obligated to deliver
Shares, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, when, and to the extent, that (A) Shares
are repurchased, acquired or otherwise received by Counterparty or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration) and are not required to be used for any other
purpose, (B) authorized and unissued Shares reserved for issuance in respect of
other transactions as of the Trade Date become no longer so reserved and (C)
Counterparty authorizes any additional unissued Shares that are not reserved for
other transactions (such events as set forth in clauses (A), (B) and (C) above,
collectively, the “Share Issuance Events”). Counterparty shall promptly notify
Dealer of the occurrence of any of the Share Issuance Events (including the
number of Shares subject to clause (A), (B) or (C) and the corresponding number
of Shares to be delivered) and, as promptly as reasonably practicable after such
Share Issuance Event (or, if later, on the Settlement Date or the date of any
Private Placement Settlement for which there are Deficit Shares), deliver such
Shares. For the avoidance of doubt, Counterparty shall not be required to
satisfy in cash any share delivery obligation if a Share Issuance Event does not
occur.



13.
Transfer, Assignment and Designation:



(a)
Notwithstanding any provision of the Agreement to the contrary, Dealer may
assign, transfer and set over all rights, title and interest, powers, privileges
and remedies of Dealer under the Transaction, in whole but not in part, to an
affiliate of Dealer without the consent of Counterparty; provided that (i) at
the time of assignment or transfer, such affiliate or its guarantor, if any, has
equal or better creditworthiness than Dealer; (ii) no Event of Default,
Potential Event of Default or Termination Event with respect to which Dealer or
such affiliate is the Defaulting Party or an Affected Party, as the case may be,
exists or would result therefrom, (iii) no Acceleration Event or other event
giving rise to a right or responsibility to designate an Early Valuation Date or
otherwise terminate or cancel the Transaction or to make an adjustment to the
terms of the Transaction would result therefrom, and



NYDOCS02/1166735    18

--------------------------------------------------------------------------------




(iv) Counterparty shall not, as a result of such assignment or transfer, (A) be
required to pay to Dealer or such affiliate an additional amount in respect of
any Tax, (B) receive a payment from which an amount is required to be deducted
or withheld for or on account of a Tax as to which no additional amount is
required to be paid, (C) otherwise be subject to materially adverse tax
consequences, (D) become subject to the jurisdiction of any state or country
other than the United States of America or (E) become subject to any regulatory
requirements with respect to margin for uncleared swaps or clearing.


(b)
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of the Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.



14.
Indemnity: Counterparty agrees to indemnify Dealer and its affiliates and their
respective directors, officers, agents and controlling parties (Dealer and each
such affiliate or person being an “Indemnified Party”) from and against any and
all losses (but, for the avoidance of doubt, not including financial losses to
an Indemnified Party relating to the economic terms of the Transaction provided
that the Counterparty performs its obligations under this Confirmation in
accordance with its terms), claims, damages and liabilities, joint and several,
incurred by or asserted against such Indemnified Party, that arise out of, are
in connection with, or relate to, any breach of any covenant or representation
made by Counterparty in this Confirmation or the Agreement, and Counterparty
will reimburse any Indemnified Party for all reasonable documented out-of-pocket
expenses (including reasonable legal fees and expenses) as they are incurred in
connection with the investigation of, preparation for, or defense of any pending
or threatened claim or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto. Counterparty will not be liable
under this Indemnity paragraph to the extent that any such loss, claim, damage,
liability or expense results from an Indemnified Party’s material breach of this
Agreement, gross negligence, bad faith, or willful misconduct. If for any reason
the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability.



15.
No Collateral; Netting; Setoff:



(a)
Notwithstanding any provision of the Agreement or any other agreement between
the parties to the contrary, the obligations of Counterparty hereunder are not
secured by any collateral.



(b)
If on any date any Shares would otherwise be deliverable under the Transaction
or the Base Confirmation by Counterparty to Dealer and by Dealer to
Counterparty, then, on such date, each party’s obligations to make delivery of
such Shares will be automatically satisfied and discharged and, if the aggregate
number of Shares that would otherwise have been deliverable by one party exceeds
the aggregate number of Shares that would have otherwise been deliverable by the
other party, replaced by an obligation upon the party by whom the larger
aggregate number of Shares would have been deliverable to deliver to the other
party the excess of the larger aggregate number over the smaller aggregate
number.





NYDOCS02/1166735    19

--------------------------------------------------------------------------------




(c)
The parties agree that upon the occurrence of an Early Valuation Date or an
Early Termination Date with respect to the non-Accelerating Party, the
Defaulting Party or the Affected Party, as applicable (“X”), the other party
(“Y”) will have the right (but not be obliged) without prior notice to X or any
other person to set-off or apply any obligation of X owed to Y (whether or not
matured or contingent and whether or not arising under the Agreement, and
regardless of the currency, place of payment or booking office of the
obligation) against any obligation of Y owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this Section 15.



(d)
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency or into Shares, at the election of
Y, at the rate of exchange at which such party would be able, acting in a
reasonable manner and in good faith, to purchase the relevant amount of such
currency or Shares. If any obligation is unascertained, Y may in good faith
estimate that obligation and set-off in respect of the estimate, subject to the
relevant party accounting to the other when the obligation is ascertained.
Nothing in this Section 15 shall be effective to create a charge or other
security interest. This Section 15 shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other right to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).



(e)
Notwithstanding anything to the contrary in the foregoing, Dealer agrees not to
set off or net amounts due from Counterparty with respect to the Transaction
against amounts due from Dealer to Counterparty with respect to contracts or
instruments that are not Equity Contracts. “Equity Contract” means any
transaction or instrument that does not convey to Dealer rights, or the ability
to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.



16.
Delivery of Cash: For the avoidance of doubt, nothing in this Confirmation shall
be interpreted as requiring Counterparty to deliver cash in respect of the
settlement of the Transaction, except (i) where Counterparty elects Cash
Settlement and the Forward Cash Settlement Amount is a positive number or (ii)
where Section 6 of the Agreement applies as provided in Section 9(a) of this
Confirmation. For the avoidance of doubt, the preceding sentence shall not be
construed as limiting any damages that may be payable by Counterparty as a
result of a breach of or an indemnity under this Confirmation or the Agreement.



17.
Status of Claims in Bankruptcy: Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
transactions contemplated hereby that are senior to the claims of common
stockholders in any U.S. bankruptcy proceedings of Counterparty; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to this Confirmation and the Agreement; and provided
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transaction other than the Transaction.



18.
Limit on Beneficial Ownership: Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or be deemed to receive, Shares to the extent that, upon such receipt of such
Shares, and after taking into account any Shares concurrently delivered by
Seller under the Base Confirmation, (i) the “beneficial ownership” (within the
meaning of Section 13 of the Exchange Act and the rules promulgated thereunder)
of Shares by Dealer, any of its affiliates’ business units subject to



NYDOCS02/1166735    20

--------------------------------------------------------------------------------




aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act and all persons who may form a “group” (within
the meaning of Rule 13d‑5(b)(1) under the Exchange Act) with Dealer with respect
to “beneficial ownership” of any Shares (collectively, “Dealer Group”) would be
equal to or greater than 8.0% of the outstanding Shares (an “Excess Section 13
Ownership Position”) or (ii) Dealer, Dealer Group or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under the New York Business
Corporation Law (the “Applicable State Takeover Statute”) or any state or
federal bank holding company or banking laws, or other federal, state or local
laws, regulations or regulatory orders applicable to ownership of Shares
(“Applicable Laws”), would own, beneficially own, constructively own, control,
hold the power to vote or otherwise meet a relevant definition of ownership in
excess of a number of Shares equal to (x) the lesser of (A) the maximum number
of Shares that would be permitted under Applicable Laws and (B) the number of
Shares that would give rise to reporting or registration obligations or other
requirements (including obtaining prior approval by a state or federal
regulator, such as a state or federal banking regulator) of a Dealer Person
under Applicable Laws (including, without limitation, “interested stockholder”
or “acquiring person” status under the Applicable State Takeover Statute) and
with respect to which such requirements have not been met or the relevant
approval has not been received or that would give rise to any consequences under
the constitutive documents of Counterparty or any contract or agreement to which
Counterparty is a party, in each case minus (y) 1% of the number of Shares
outstanding on the date of determination (such condition described in clause
(ii), an “Excess Regulatory Ownership Position”). Dealer shall notify
Counterparty if, at any time, an Excess Section 13 Ownership Position or Excess
Regulatory Ownership Position has occurred or would occur as the result of a
delivery by Counterparty to Dealer. If any delivery owed to Dealer hereunder is
not made, in whole or in part, as a result of this provision, Counterparty’s
obligation to make such delivery shall not be extinguished and Counterparty
shall make such delivery as promptly as practicable after, but in no event later
than one Exchange Business Day after, Dealer gives notice to Counterparty that
such delivery would not result in (x) Dealer Group directly or indirectly so
beneficially owning in excess of 8.0% of the outstanding Shares or (y) the
occurrence of an Excess Regulatory Ownership Position.


19.
Acknowledgements:

(a)
Counterparty acknowledges that:

(i)
During the term of the Transaction, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to the Transaction.

(ii)
Dealer and its affiliates may also be active in the market for the Shares and
derivatives linked to the Shares other than in connection with hedging
activities in relation to the Transaction, including acting as agent or as
principal and for its own account or on behalf of customers.

(iii)
Dealer shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Settlement Price.



NYDOCS02/1166735    21

--------------------------------------------------------------------------------




(iv)
Any market activities of Dealer and its affiliates with respect to the Shares
may affect the market price of the Shares, as well as any Settlement Price, each
in a manner that may be adverse to Counterparty.

(v)
The Transaction is a derivative transaction; Dealer and its affiliates may
purchase or sell Shares for their own account at prices that may be greater
than, or less than, the prices paid or received by Counterparty under the terms
of the Transaction.

(b)
The parties intend for this Confirmation to constitute a “Contract” as described
in the letter dated October 6, 2003 submitted on behalf of GS&Co. to Paula
Dubberly of the staff of the Securities and Exchange Commission (the “Staff”) to
which the Staff responded in an interpretive letter dated October 9, 2003 (the
“Forward Letter”).

(c)
The parties hereto intend for:

(i)
this Transaction to be a “securities contract” as defined in Section 741(7) of
the Bankruptcy Code, qualifying for the protections under Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the Bankruptcy
Code;

(ii)
the rights given to Dealer and Counterparty pursuant to “Acceleration Events” in
Section 9 above to constitute “contractual rights” to cause the liquidation of a
“securities contract” and to set off mutual debts and claims in connection with
a “securities contract”, as such terms are used in Sections 555 and 362(b)(6) of
the Bankruptcy Code;

(iii)
Dealer to be a “financial institution” within the meaning of Section 101(22) of
the Bankruptcy Code;

(iv)
all payments for, under or in connection with the Transaction, all payments for
Shares and the transfer of Shares to constitute “settlement payments” and
“transfers” under a “securities contract” as defined in the Bankruptcy Code; and

(v)
any or all obligations that either party has with respect to this Confirmation
or the Agreement to constitute property held by or due from such party to
margin, guaranty or settle obligations of the other party with respect to the
transactions under the Agreement (including the Transaction) or any other
agreement between such parties.

20.
Notices: For the purpose of Section 12(a) of the Agreement:



(a)
Address for notices or communications to Dealer: As set forth in Section 1
(Notices) of Annex C hereto.    

(b)
Address for notices or communications to Counterparty:



Address:        Consolidated Edison, Inc.,
4 Irving Place,
New York, NY 10003
Attention:     Yukari Saegusa, Vice President and Treasurer
Telephone:    212-460-3807
Facsimile:    917-534-4016
E-mail:         saegusay@coned.com




NYDOCS02/1166735    22

--------------------------------------------------------------------------------




Any notice given by email will be deemed effective on the date it is delivered
unless the date of that delivery (or attempted delivery) is not a Local Business
Day (in respect of the receiving party) or that communication is delivered (or
attempted) after the close of business on a Local Business Day (in respect of
the receiving party), in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day (in respect of
the receiving party).


21.
Waiver of Right to Trial by Jury: EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON SUCH PARTY’S OWN BEHALF AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ON BEHALF OF SUCH PARTY’S STOCKHOLDERS) ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS CONFIRMATION OR THE ACTIONS OF
COUNTERPARTY AND DEALER OR ANY OF THEIR AFFILIATES IN THE NEGOTIATION,
PERFORMANCE OR ENFORCEMENT HEREOF.



22.
Severability: If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to the Agreement; provided that this
severability provision shall not be applicable if any provision of Section 2, 5,
6 or 13 of the Agreement (or any definition or provision in Section 14 of the
Agreement to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.



23.
Tax Disclosure: Notwithstanding anything to the contrary herein, in the Equity
Definitions or in the Agreement, and notwithstanding any express or implied
claims of exclusivity or proprietary rights, the parties (and each of their
employees, representatives or other agents) are authorized to disclose to any
and all persons, beginning immediately upon commencement of their discussions
and without limitation of any kind, the tax treatment and tax structure of the
Transaction, and all materials of any kind (including opinions or other tax
analyses) that are provided by either party to the other relating to such tax
treatment and tax structure.



24.
Schedule Provisions:



(a)
Notwithstanding Part 1(f) (Payments on Early Termination) of the Schedule to the
Agreement and for so long as the Agreement is in the form of the 1992 ISDA
Master Agreement, for purposes of Section 6(e) of the Agreement and this
Transaction:

(i)
Loss will apply.

(ii)
The Second Method will apply.

(b)
The Termination Currency shall be USD.

(c)
Other:

(i)
Cross Default: The provisions of Section 5(a)(vi) of the Agreement will not
apply to Dealer and will not apply to Counterparty.



NYDOCS02/1166735    23

--------------------------------------------------------------------------------




(ii)
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Dealer and will not apply to Counterparty.

(d)
Part 2(b) of the ISDA Schedule – Payee Representation:



For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation to Dealer:
Counterparty is a corporation established under the laws of the State of New
York and is a U.S. person (as that term is defined in Section 7701(a)(30) of the
United States Internal Revenue Code of 1986, as amended).
For the purpose of Section 3(f) of the Agreement, Dealer makes the
representation(s) to Counterparty as set forth in Section 2 (Payee
Representation) of Annex C hereto.
(e)
Part 3(a) of the ISDA Schedule – Tax Forms:

Party Required to Deliver Document
 
Form/Document/Certificate
Date by which to be Delivered
Counterparty
A complete and duly executed United States Internal Revenue Service Form W-9 (or
successor thereto.)
(i) Upon execution and delivery of the Agreement; (ii) promptly upon reasonable
demand by Dealer; and (iii) promptly upon learning that any such Form previously
provided by Counterparty has become obsolete or incorrect.
Dealer
As set forth in Section 3 (Tax Forms) of Annex C hereto.
(i) Upon execution and delivery of the Agreement; (ii) promptly upon reasonable
demand by Counterparty; and (iii) promptly upon learning that any such Form
previously provided by Dealer has become obsolete or incorrect.



25.
Transaction Reporting: To the extent any information regarding this Transaction
is required to be reported to a trade repository or similar entity by applicable
law, Dealer shall satisfy, or cause to be satisfied, such reporting obligations.



26.
Dealer Provisions: The parties hereby agree that the terms set forth in Section
5 (Miscellaneous Provisions) of Annex C hereto shall apply to this Agreement.

[Signature page to follow. Remainder of page intentionally left blank]





Yours sincerely,
CITIBANK, N.A.
By: /s/ James Heathcote

Name: James Heathcote
Title:     Authorized Signatory





Confirmed as of the date first above written:
CONSOLIDATED EDISON, INC.
By: /s/ Yukari Saegusa

Name:    Yukari Saegusa
Title:    Vice President and Treasurer




ANNEX A


PRIVATE PLACEMENT PROCEDURES


If Counterparty delivers Restricted Shares pursuant to Section 10 above (a
“Private Placement Settlement”), then:


(a) the delivery of Restricted Shares by Counterparty shall be effected in
accordance with customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer. Counterparty shall not take,
or cause to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Counterparty to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer);


(b) as of or prior to the date of delivery, Dealer and any potential purchaser
of any such Restricted Shares from Dealer (or any affiliate of Dealer designated
by Dealer) identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for similarly sized private placements of equity
securities of similarly situated issuers, provided that, prior to receiving or
being granted access to any information, any such potential purchaser may be
required by Counterparty to enter into a customary nondisclosure agreement with
Counterparty in respect of any such due diligence investigation;


(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such
Restricted Shares by Counterparty to Dealer (or any such affiliate) and the
private resale of such Restricted Shares by Dealer (or any such affiliate),
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size, in form and substance
commercially reasonably satisfactory to Dealer, which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating, without
limitation, to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and the provision of customary opinions,
accountants’ comfort letters (provided that the Dealer provides upon request
customary representation letters on Securities Act liability to the accountants)
and lawyers’ negative assurance letters, and shall provide for the payment by
Counterparty of all reasonable and documented out-of-pocket fees and expenses in
connection with such resale, including all reasonable and documented fees and
expenses of counsel for Dealer, and shall contain representations, warranties,
covenants and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and


(d) in connection with the private placement of such Restricted Shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
Restricted Shares by Dealer (or any such affiliate), Counterparty shall, if so
requested by Dealer, prepare, in cooperation with Dealer, a private placement
memorandum customary for comparable private placements and otherwise in form and
substance reasonably satisfactory to Dealer.


In the case of a Private Placement Settlement, Dealer may, in its determination
and without duplication of any other provision of this Confirmation, adjust the
amount of Restricted Shares to be delivered to Dealer hereunder and/or the
applicable Daily Forward Price(s) in a commercially reasonable manner to reflect
the fact that such Restricted Shares may not be freely returned to securities
lenders by Dealer and may only be saleable by Dealer at a discount to reflect
the lack of transferability and liquidity in Restricted Shares.


If Counterparty delivers any Restricted Shares in respect of the Transaction,
Counterparty agrees that (i) such Shares may be transferred by and among Dealer
and its affiliates and (ii) after the minimum “holding period” within the
meaning of Rule 144(d) under the Securities Act has elapsed after the applicable
Settlement Date, Counterparty shall promptly remove, or cause the transfer agent
for the Shares to remove, any legends referring to any transfer restrictions
from such Shares upon delivery by Dealer (or such affiliate of Dealer) to
Counterparty or such transfer agent of seller’s and broker’s representation
letters customarily delivered by Dealer or its affiliates in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act,
each without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer).


[Remainder of page intentionally left blank]





Annex B


OPINION OF COUNSEL FOR CONSOLIDATED EDISON, INC.




[DATE]
Citibank, N.A.    


[A. I am Senior Vice President and General Counsel of Consolidated Edison, Inc.
(the “Company”) and as such am aware of the legal affairs of the Company and the
personnel of the Law Department of Consolidated Edison Company of New York,
Inc., the Company’s principal subsidiary. – OR – B. I am the Vice President –
Legal Services of Consolidated Edison Company of New York, Inc., the principal
subsidiary of Consolidated Edison, Inc., (the “Company”), and as such am aware
of the legal affairs of the Company and the personnel of the Law Department of
Consolidated Edison Company of New York, Inc.] I and other members of the Law
Department have represented the Company in connection with the letter agreement,
dated [______], between you and the Company (the “Confirmation”).


I have examined the Confirmation and such other documents, and have discussed
the foregoing documents and such other matters with such personnel of the Law
Department and such officials of the Company, as I considered necessary and
appropriate to enable me to express the opinions stated in this letter. As to
certain facts relevant to the opinions expressed herein, I have relied on
certificates of responsible officers of the Company and public officials.


I have assumed, with your consent, for the purpose of the opinions expressed in
this letter that the Confirmation has been duly authorized, executed and
delivered by you


Based upon the foregoing, it is my opinion that:


(i) The Company is duly organized and validly existing and in good standing
under the laws of the State of New York;


(ii) The Company has the power to execute and deliver the Confirmation and to
perform its obligations under the Confirmation and has taken all necessary
action to authorize such execution, delivery and performance;


(iii) The Company’s obligations under the Confirmation constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law));


(iv) The Common Shares, $0.10 par value per share, of the Company (the “Common
Shares”) initially issuable pursuant to the Confirmation have been duly
authorized and, when delivered to and paid for by you in accordance with the
terms of the Confirmation, will be validly issued, fully paid and
non-assessable;


(v) The issue and delivery of the Common Shares, if any, in accordance with the
terms of the Confirmation and the compliance by the Company with all of the
provisions of the Common Shares and the Confirmation and the consummation by the
Company of the other transactions therein contemplated will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, (A) any statute, agreement or instrument known to me to which the Company
or any “significant subsidiary” (as such term is defined in Rule 1-02 of
Regulation S-X promulgated under the Securities Act of 1933, as amended (the
“1933 Act”) (each, a “Subsidiary”)) is a party or by which it or any Subsidiary
is bound or to which any of the property of the Company or of any Subsidiary is
subject, (B) any order, rule or regulation known to me of any court,
governmental agency or body having jurisdiction over the Company or any of its
properties, except in each of (A) and (B) for such conflicts, defaults or
breaches as would individually or in the aggregate not have a material adverse
effect on the general affairs, management, financial position, stockholders’
equity or results of operations of the Company and its subsidiaries taken as a
whole, or (C) the Company's Certificate of Incorporation or by-laws, in each
case as amended to the date hereof; and


(vi) No consent, approval, authorization, order, registration or qualification
of or with any court or governmental agency or body is required for the issue
and delivery by the Company of the Common Shares, if any, in accordance with the
terms of the Confirmation or the consummation by the Company of the other
transactions therein contemplated, provided that, with respect to the
registration of such Common Shares under the 1933 Act and subject to Section 10
of the Confirmation, you use such Common Shares, directly or indirectly, solely
for the purposes of delivery to securities lenders from whom you or your
affiliate borrowed Common Shares in connection with hedging your exposure in
connection with the Confirmation as contemplated in the Forward Letter (as
defined in the Confirmation) and except such consents, approvals,
authorizations, orders, registrations or qualifications as may be required under
state securities or Blue Sky laws.


I am a member of the Bar of the State of New York and I do not express any
opinion herein concerning any law other than the law of the State of New York
and the federal laws of the United States.


This letter is being furnished to you solely for your benefit in connection with
the Confirmation and is not to be used, circulated, quoted or otherwise referred
to for any other purpose.




Very truly yours,









Annex C


Dealer Annex
Citibank, N.A.


1.
Notice. Address for notices or communications to Dealer:



Citibank, N.A.
388 Greenwich Street
New York, NY 10013
Attention: Eric Natelson; Joseph Stoots; Theodore Finkelstein; Dustin Sheppard
Telephone: (212) 723-7310; (212) 723-3170; (212) 723 1693; (212) 723-5770
E-mail: eric.natelson@citi.com; joseph.stoots@citi.com;
Theodore.finkelstein@citi.com; dustin.c.sheppard@citi.com




2.
Payee Representation. For the purpose of Section 3(f) of the Agreement, Dealer
makes the following representation(s) to Counterparty:



Dealer is a national banking association organized and existing under the laws
of the United States of America, is an exempt recipient under Treasury
Regulation Section 1.6049-4(c)(1)(ii) and is a U.S. person (as that term is used
in section 1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S.
federal income tax purposes.
 
3.
Tax Forms. For the purpose of Section 24(e) of the Confirmation, Dealer shall
deliver to Counterparty a complete and duly executed United States Internal
Revenue Service Form W-9 (or successor thereto).

 
4.
Account Details.



Payments to Dealer:


Bank: Citibank NA New York
BIC: CITIUS33 (or ABA: 021000089)
F/O: Citibank New York
A/C: 00167679
Ref: NY Swap Operations


Delivery of Shares to Dealer: DTC Number: 0505


5.
Miscellaneous Provisions.



a.
No Insurance or Guaranty: Counterparty understands, agrees and acknowledges that
no obligations of Dealer to it hereunder shall be entitled to the benefit of
deposit insurance and that such obligations shall not be guaranteed by any
affiliate of Dealer or any governmental agency.

b.
Wall Street Transparency and Accountability Act: In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Swap Definitions or Equity Definitions incorporated herein or
the Agreement (including, but not limited to, rights arising from an
Acceleration Event, Increased Cost of Stock Borrow, any condition described in
clause (i) of Section 18, an Excess Regulatory Ownership Position or Illegality
(as defined in the Agreement)).

 
[Remainder of page intentionally left blank]




NYDOCS02/1166735    24